Title: 19th.
From: Adams, John Quincy
To: 


       This forenoon Mr. Cranch pass’d through here on his way to Boston. We are to return to Braintree in the chaise. Billy went with his father to Boston, and brought back the Chaise this evening. The idea of leaving College threw me into a train of gloomy and disagreeable reflections; which however in the evening were dissipated by conversation.
       Samuel Williams of Cambridge, son to our professor of Mathematics, and natural Philosophy, will be 17 the 6th. of next Octr. His being introduced so young into the world has been essentially injurious to him. An immoderate share of Vanity appears to be one of the characteristics of this family, and Sam, appears more particularly influenced by this passion. His vanity is so extensive that it not only inspires him with a great admiration for his useful abilities whether natural or acquired, (and of these he has no great reason to be vain) but he likewise descends to self approbation upon every trivial, and even useless accomplishment. He is so fond of hearing himself talk that he seldom suffers any one with whom he is in conversation to say much; and yet I do not recollect ever hearing him discourse, unless he himself was his theme, 
         
          “And I the little hero of each tale.”
         
         Of his genius he does not talk often, and only by modest hints: of his knowledge, he gives information by telling what he has done; his spirit he discovers by relating, how many times he has insulted the president and the tutors, particularly Mr. Read, and by declaring how he would have treated such a fellow, if he had received such an insult from him, as another fellow did, without resenting it. He values himself much upon drinking hard, and never getting drunk, but at shooting, wrestling, playing ball, and boxing he supposes himself perfectly irresistible. He damns Mr. Read, for being partial towards those, who have always treated him with respect, and against those, who have always made it a practice to insult him: and he knows the president has a personal pique against him: his opinions change like the wind, and he adopts affections and aversions, equally without knowing why or wherefore. I have at different times heard him express the most exalted ideas, of Bridge, Little, Barron, Freeman, Lloyd and Cranch; and at other times I have heard him speak with per­fect contempt of the same persons, the last excepted. In short he has not yet any fix’d principles; and untill he has, he never will be a respectable character.
      